Citation Nr: 0510388	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability, to include recurrent subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February to December 
1969.

By letter dated in November 2002, the Regional Office (RO) 
informed the veteran that his claims for service connection 
for a low back disability and for a left shoulder disability 
were denied since new and material evidence had not been 
submitted.  The veteran appealed this determination to the 
Board of Veterans' Appeals (Board) which, in a decision dated 
in May 2004, found new and material evidence had been 
received, and reopened the claims for service connection for 
a low back disability and for a left shoulder disability, to 
include recurrent subluxation.  The Board remanded these 
claims for adjudication by the RO on the merits.  The case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
low back disability was present prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
low back disability was not aggravated by service beyond 
normal progression.

3.  Clear and unmistakable evidence shows that the veteran's 
left shoulder disability, to include recurrent subluxation, 
was present prior to service.

4.  Clear and unmistakable evidence shows that the veteran's 
left shoulder, to include recurrent subluxation, was not 
aggravated by service beyond normal progression.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.306 (2004).

2.  A left shoulder disability, to include recurrent 
subluxation, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303(c) 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in October 2003 and 
June 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains 
service medical records, and private and VA medical records, 
statements from relatives of the veteran and the transcript 
of a hearing conducted by the undersigned.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

In a statement dated in April 1968, a private physician 
reported that the veteran had been injured in an automobile 
accident in April 1964, at which time he sustained a back 
injury.  It was noted that he had complained of a backache in 
the dorsal spine area since that time.  An examination 
revealed a muscle spasm along the lumbosacral spine with 
limitation of motion of the spine.  A neurological 
examination was essentially negative.  X-ray studies of the 
dorsal spine were negative.  The pertinent conclusion was 
post-traumatic fibromyositis of the dorsal spine.

On a report of medical history in conjunction with a pre-
induction examination in May 1968, the veteran related a 
history of recurrent back pain and painful or "trick" 
shoulder.  In the examiner's summary, it was noted that the 
veteran had chronic back trouble, and that he had a fracture 
over the clavicle and left shoulder subluxation.  On the 
entrance examination in May 1968, the spine and upper 
extremities were evaluated as normal.  It was reported that 
he had sustained a back injury in 1964, and that he had been 
treated on and off since.  It was not considered 
disqualifying.  The service medical records disclose that the 
veteran was seen on numerous occasions for complaints of back 
pain beginning in May 1969.  An X-ray study of the 
lumbosacral spine in July 1969 revealed no evidence of 
fracture, dislocation or degenerative disc disease.  There 
was mild scoliosis of the lumbar spine with convexity to the 
right.  Later that month, it was reported that he had had 
repeated examinations and no pathology other than occasional 
muscle spasm had been found.  Valium was prescribed.  A few 
days later, it was indicated that the veteran had numerous 
complaints, involving the shoulder and back.  A referral to 
the orthopedic clinic in July 1969 noted that the veteran was 
to be evaluated for a chronic dislocating left shoulder.  A 
replacement health record examination in July 1969 reveals 
that the upper extremities were evaluated as abnormal, and it 
was noted that he had a chronic posterior recurrent 
dislocating left shoulder.  

The veteran was hospitalized for a Medical Board in November 
1969.  It was reported that he had a history of longstanding 
back pain that developed in 1964 when he was involved in an 
automobile accident.  He described having intermittent back 
pain for a period of approximately two years after the 
accident.  He reportedly then became asymptomatic, until 
three weeks after starting boot camp.  It was noted that the 
pain was limited to the lumbar area, and was aggravated by 
immobility and exercise.  It was somewhat relieved by forward 
flexion and heat, but no medication seemed to be of any 
benefit.  It was also noted that the veteran reported he had 
shoulder weakness and pain.  He related that the left 
shoulder was voluntarily subluxated anteriorly and that there 
was accompanying pain with the subluxations over the 
posterior aspect of the joint and when the shoulder was 
abducted.  

An examination showed tenderness on percussion over the L-5 
area, and pain on hyperextension of the back.  There was no 
muscle spasm.  A neurological examination was within normal 
limits.  There was tenderness over the posterior aspect of 
the left shoulder, but no noticeable deformity.  An X-ray 
study of the lumbosacral spine revealed no evidence of an 
acute osseous fracture.  There was a questionable 
radiolucency through the region of the inferior articular 
facet on the right side of the 5th lumbar vertebra, and the 
possibility of a right-sided spondylolysis was suggested.  No 
other abnormalities were noted.  The diagnoses were recurrent 
subluxation of the left shoulder due to congenital 
abnormality (shallow glenoid), chronic lumbosacral strain and 
spondylolysis, pars interarticularis L-5 on S-1 on the right.  
It was further noted that the veteran was unfit for military 
service by reason of physical disability, which was neither 
incurred in nor aggravated by service.

The spine was evaluated as normal on the separation 
examination in December 1969.  The upper extremities were 
evaluated as abnormal.  Recurrent subluxation of the left 
shoulder due to congenital abnormality, chronic lumbosacral 
strain and spondylolysis, L-5-S-1 on the right were noted.  

The veteran was admitted to a private hospital in July 1974 
after being involved in a motorcycle accident in which he 
injured his back.  He complained of pain in the lumbar area.  
An X-ray study of the lumbosacral spine revealed a 
compression fracture of L-2.  The pertinent diagnosis on 
discharge was acute fracture of the lumbar spine.

The veteran was afforded a general medical examination by the 
VA in April 1975.  An X-ray study of the left shoulder showed 
no evidence of fracture or dislocation.  Following an 
examination, the diagnoses were residuals of a compression 
fracture of the 2nd lumbar vertebra and chronic subluxation 
of the left shoulder.

In a statement dated in January 2003, the veteran's sister 
reported that the veteran had not had any back problems as a 
child, and was never diagnosed with any deformities of the 
spine.  She added that the veteran suffered a pulled ligament 
of the shoulder when he was nine years old.  

A private physician reported in a September 2003 statement 
that the veteran contacted her for an opinion regarding his 
chronic back pain.  The veteran related that his back pain 
became unmanageable following an injury sustained while in 
service.  The veteran attributed his back pain to a fall 
sustained in boot camp.  He also stated that he began having 
chronic problems with left shoulder pain and that his 
shoulder progressed from simply being something that he could 
move very easily without complete dislocation to something 
that was hurting.  He added that the shoulder pain was 
subsequent to rifle recoil.  The physician noted that X-ray 
studies prior to enlistment showed no evidence of 
spondylolysis or other abnormal spinal condition.  She 
indicated that a notation was made in the veteran's military 
records of spondylolysis found on an X-ray study.  She 
concluded that in view of the fact that the veteran sustained 
no back trauma between the original insult some five years 
prior to service and the insult that occurred during boot 
camp, one would have to assume that was the time when the 
abnormal X-ray study occurred.  

In April 2004, the veteran submitted a copy of a May 1968 
letter from a U.S. Army recruiter that congratulated him for 
passing his pre-induction physical examination.  It was 
stated that the results showed that he was physically 
qualified for service.  

VA outpatient treatment records disclose that an X-ray study 
of the left shoulder revealed significant osteoarthritis.  
The veteran was seen in November 2003 and complained of 
chronic low back pain that began in the late 1960's with low 
back strain.  It was also noted that he had a motorcycle 
accident in 1974, in which he fractured the L-2 vertebra.  It 
was indicated that the low back pain was chronic and 
gradually worsened to the point that he quit his job as a 
truck driver earlier that year.  

The veteran's uncle reported in a May 2004 statement that the 
veteran did not have back problems until his discharge from 
service.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service. Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The initial question is whether the veteran's low back 
disability was present prior to service.  The record 
discloses that the veteran reported on his induction 
examination in May 1968 that he had a back injury in 1964.  A 
clinical evaluation of the spine was normal.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2004).  
The Board concludes, accordingly, that the presumption of 
soundness at entrance attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that the veteran injured his low back 
prior to service.  This conclusion is supported by the 
private physician's letter that notes that the veteran was in 
an automobile accident in 1964.  There is no evidence to the 
contrary.  The Board concludes, accordingly, that the 
veteran's back disability was present prior to service.  It 
must now be determined whether the preexisting back 
disability was aggravated by service.  As discussed above, 
the law and regulation have been clarified, and VA must now 
show by clear and unmistakable evidence that the veteran's 
preexisting disability was not aggravated by his service. The 
service medical records show that the veteran was treated on 
a number of occasions for complaints of low back pain.  These 
treatment records document that the only positive finding was 
that he had muscle spasms on some of the examinations.  The 
Medical Board examination revealed only tenderness of the 
lumbar spine.  It is also emphasized that it was concluded by 
the Medical Board that the disability of the lumbar spine 
preexisted service and was not aggravated by service.  The 
Board finds that there is also clear and unmistakable 
evidence that the veteran's preexisting low back disability 
was not aggravated by service beyond the normal progression.  
At most, he only experienced a flare-up during service, and 
hence, service connection is not warranted.  See Hunt, supra.

The evidence also documents that the veteran was involved in 
a motorcycle accident in 1974, approximately five years 
following his discharge from service, and sustained a 
fracture of L-2.  The Board acknowledges that a private 
physician noted that the veteran said that his back pain was 
related to a fall in service.  The veteran has also variously 
argued that he was kicked by a sea bag or that another 
recruit hit him and that these incidents resulted in his low 
back disability.  The service medical records fail to 
document any such injury, despite numerous visits for 
complaints of low back pain.  The private physician's opinion 
is thus not based on the actual record of what occurred in 
service and, therefore, is of limited probative value.  The 
private physician also asserted that X-ray studies in service 
showed spondylolysis.  Only a possibility of this was 
suggested on the X-ray study on the Medical Board 
examination.  

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's low back disability preexisted 
service, and that it was not aggravated by service.

With respect to the claim for service connection for a left 
shoulder disability, the Board notes that the veteran 
reported a history of a painful shoulder on the induction 
examination in May 1968.  Under the physician's summary, the 
examiner reported at that time that the veteran had a 
fracture of the clavicle and subluxation of the left 
shoulder.  Nevertheless, the clinical evaluation of the upper 
extremities on the induction examination was normal.  
Accordingly, the Board, resolving doubt in the veteran's 
favor, finds that the presumption of soundness attaches.  

The evidence clearly and unmistakably demonstrates that the 
veteran's left shoulder disability was present prior to 
service.  In this regard, the Board observes that the Medical 
Board examination found that the recurrent subluxations were 
due to a congenital abnormality.  Although the veteran 
attributes his left shoulder complaints to rifle recoil, 
there is nothing in the service medical records to support 
this allegation.  

The VA must now show by clear and unmistakable evidence that 
the veteran's preexisting left shoulder disability was not 
aggravated by his service.  The Board points out that it was 
reported on the induction examination that he had subluxation 
of the left shoulder, and the in-service findings show the 
same problem involving the left shoulder.  It is also 
emphasized that it was concluded by the Medical Board that 
the disability of the left shoulder preexisted service and 
was not aggravated by service.  The Board finds that the 
Medical Board conclusion provides clear and unmistakable 
evidence that the veteran's preexisting left shoulder 
disability was not aggravated by service beyond the normal 
progression.  At most, he only experienced a flare-up during 
service, and hence, service connection is not warranted.  See 
Hunt, supra.  Essentially, the veteran experienced recurrent 
subluxations when he entered service, and the same problem 
was present at discharge.  The Board concludes that the 
evidence supporting the veteran's claim, consisting of his 
statements, as well as that of his uncle who asserted the 
veteran had no shoulder problem prior to service, is of less 
probative value than the evidence, summarized above, against 
the claim.  The Board finds, accordingly, that there is clear 
and unmistakable evidence that the veteran's left shoulder 
disability, to include subluxation, preexisted service, and 
that it was not aggravated by service.


ORDER

Service connection for a low back disability and for a left 
shoulder disability, to include recurrent subluxation, is 
denied.



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


